Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 1 of 22

AO 106 (Rev. 04/10) Application for a Search Warrant

 

h
UNITED STATES DISTRICT COURT /~`/ sg/`cr,(,";"r//rs ,
e
for the 419 5 o yes
Southem District of Texas aide 8 20/_9
. ramey
In the Matter of the Search of l clerk of

(Briefly describe the property to be searched
or identijj) the person by name and address)

410 LOU|SIANA AVENUE, BACL|FF, TEXAS 77518

9
§§
.l
|_4
§0
l
C
CR
|‘"‘.s

APPLICATION FOR A SEARCH WARRANT

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identijj) the person or describe the

r er b searc e and ive its location :
p ee%i?ac men ,K. g )

located in the Southern District of Texas ' , there is now concealed (idenrijj) the
person or describe the property to be seized):

See Attachment B.

 

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
|!{evidence of a crime;
I!{contraband, fruits of crime, or other items illegally possessed;
E{property designed for use, intended for use, or used in committing a crime;
El a person to be arrested or a person who is unlawfully restrained.

The search is related to a violation of:

Code Section Ojj’ense Description
18 USC 2252 and 2252A et Possession, Receipt and Distribution of Chi|d Pornography

seq.

The application is based on these facts:

\!{ Continued on the attached sheet.

El Delayed notice of days (give exact ending date if more than 30 days: * ) is requested
under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

(jApp@s signature

DeWayne Lewis, Specia| Agent

rinted name and titl

 

Sworn to before me and signed in my presence.

Date: 3(22’22 /c/('/
\/ ’

Judge 's signature

 

 

City and state; Ga|veston, Texas Andrew |\/|. Edison, United States Magistrate Ju'dge
Printed name and title

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 2 of 22

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

G - 1 9 - 0 5 1 .
IN THE MATTER OF THE SEARCH OF Case No.
410 LOUISIANA AVENUE

BACLIFF, TEXAS 77518

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
FOR A WARRANT TO SEARCH AND SEIZE

l, DeWayne Lewis, being first duly sworn, hereby depose and state as follows:
INTRODUCTION AND AGENT BACKGROUND

1. I make this affidavit in support of an application for a warrant to search 410
Louisiana Avenue, Bacliff, Texas, hereafter referred to as the PREMISES, including its curtilage and
associated vehicles. The residential PREMISES is more particularly described as a modular, or
mobile, home with beige siding and white trim and a brown front door. The front is bordered with
chain link fence covered by white lattice work. There are two “BEWARE OF THE DOG” signs
attached to the top of the chain link gate. There appeared to be a white, lattice-covered deck or porch
to the left of the front door. The black numbers 410 are attached vertically to the white trim to the

right of the front door.

2. 1 am a Special Agent with the Departrnent of Homeland Security, Immigration and
Customs Enforcement (ICE),_ assigned to the Homeland Security Investigations (HSI) office in
Galveston, Texas. I have been so employed since June 2002. As part of m`y duties as an ICE agent, 1
investigate criminal violations related to child exploitation and child pornography, including
violations pertaining to online extortion and/or stalking, adults attempting to meet with juveniles for
sexual encounters and the illegal production, distribution, receipt, and possession of child

pomography, in violation Of 18 U.S.C. §§ 875(d), 2422(b), 2423, 2251, 2252, 2252A and 2261A(2).

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 3 of 22

1 have received training in the area of child pornography and child exploitation, and l have had the
opportunity to observe and review numerous examples of child pornography (as defined in 18
U.S.C. § 2256)1 in all forms of media, including computer media. 1 have participated in the
execution of numerous search warrants and covert operations involving child exploitation and the
online solicitation of minors, many of which involved child exploitation and/or child pornography
offenses 1 am in routine contact with experts in the field of computers, computer forensics, and
Internet investigations 1 annually attend the Dallas Crimes Against Children Conference where 1
attend various investigative training 1 am currently a member of the Houston Metro Internet Crimes
Against Children Task Force. This task force includes prosecutors and members of multiple police

agencies across the southeast/coastal Texas and Houston metro regions.

.-

3. ` This affidavit is intended to show only that there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter.

4. As a result of the investigation described more fully below, there is probable cause to
believe that evidence of a crime, contraband, fruits of a crime, and other items illegally possessed in
violation of federal law, including 18 U.S.C. §§ 2252 and/or 2252A, et seq. are present at the
PREMISES and/or within the custody and control of Kurt Rodehorst aka:

hammerman0770@gmail.com.

 

1 “Child Pornography means any visual depiction, including any photograph, film, video, picture, or computer
or computer-generated image or picture, whether made or produced by electronic, mechanical, or other means, of
sexually explicit conduct, where ~ (A) the production of such visual depiction involves the use of a minor engaging in
sexually explicit conduct; . . . [or] (C) such visual depiction has been created, adapted, or modified to appear that an
identifiable minor is engaging in sexually explicit conduct.” For conduct occurring after April 30, 2003, the definition
also includes “(B) such visual depiction is a digital image, computer image, or computer-generated image that is, or is
indistinguishable from that of a minor engaging in sexually explicit conduct,” 18 U.S.C. § 2256(8).

2

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 4 of 22

5. This investigation initially involved a suspect who was storing images depicting child
pornography in his Google Drive virtual storage account. Google, Inc. reported eight suspicious files
that it provided to the National Center for Missing and Exploited Children. The information was

subsequently forwarded to HSI Special Agent DeWayne Lewis.
TECHNICAL TERMS

6. Internet: The Internet is a global network of computers and other electronic devices
that communicate with each other. Due to the structure of the 1ntemet, connections between devices
on the Internet often cross state and international borders, even when the devices communicating

with each other are in the same state.

7. IP Address: The Internet Protocol address (or simply “lP address”) is a unique
numeric address used by computers on the Internet. An IP address looks like a series of four
numbers, each in the range 0-255, separated by periods (e.g.,- 121.56.97.178). This design is known
in the industry as “1PV4” version of internet protocol addresses Every computer, and/or device
attached to the lnternet, must be assigned an IP address so that Internet traffic sent from, and
directed to, that computer may be directed properly from its source to its destination When the
internet was in its infancy there was an assumption that 1PV4 would be sufficient to service the
world's future IP Address needs. Over time it became clear this assumption was wrong and that the
4.3 billion IP addresses created with 1Pv4 would soon run out. The last remaining IPv4 Internet
addresses were allocated by ICANN (the Global custodian and governing body of the Intemet) in
February 2011. The solution was to create a new version with many more addresses, which is what
the internet industry has done with Version 6 (1Pv6). The 1PV6 versions of IP addresses resemble
this one: 2602:30a:000c:lcl9:39be:c$29:89aa:859. This transition, which has already begun, may

take up to a decade or longer. The new version will create an almost limitless supply of IP addresses,
3

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 5 of 22

in anticipation that nearly all technology in the future will be connected via the internet. Version 6
will have 3.4 billion~to-the-forth power lP addresses available for allocation That is enough IP
addresses for every single device utilizing this Protocol, virtually into perpetuity. Most 1nternet
service providers control a range of IP addresses Some computers have static_that is, long-term_

IP addresses while other computers have dynamic_that is, frequently changed_IP addresses

8. Google, Inc., hereafter, “Google,” is a global internet business and consumer services
company that offers a comprehensive network of properties and services including Gmail, Google
Maps, Google Drive, google Photos, Google Calendar, Google Hangouts, Google Keep, Google

Play, YouTube, and many others

9. Google Drive is a free file storage (up to 15 gb) and synchronization service operated
by Google. lt allows users to increase their storage limits beyond their hardware at home and store
files in the cloud, synchronize files across devices and share files Users can store any type of files:
photos, videos, PDF’s (portable document files), etc. Users can also save email attachments directly
to their Google Drive instead of manually manipulating it over to its new storage location It is
available on the intemet and as a mobile application A user registers with Google Drive by creating
a Google account at www.google.com, clicking the “create an account” link and a step-by-step, or
“click-by-click,” method leads the user through the process Files and folders stored in Google Drive
can be shared privately with other, particular users through their Google account(s). Google Drive
comes loaded, or pre-installed, as an application or “app,” on various smartphones After a user has
a Google account created, he can access his free storage space through his web browser, through his

computer’s file system and through his mobile device.

10. Apple, Touch ID and Face ID: I know from my training and experience, as well as

from information found in publicly available materials including those published by Apple, that
4

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 6 of 22

some models of Apple devices, such as iPhones and iPads, offer their users the ability to unlock the
device via the use of a fingerprint or thurnbprint (collectively, “fingerprint”) in lieu of a numeric, or
alphanumeric, passcode or password. This feature is called Touch 1D. More recently, iPhones and

iPads offer the same unlock feature via facial recognition referred to as Face 1D.

11. 1f a user enables Touch 1D on a given Apple device, he or she can register up to 5
fingerprints that can be used to unlock that device. The user can then use any of the registered
fingerprints to unlock the device by pressing the relevant finger(s) to the device’s Touch ID sensor,
which is found in the round button (often referred to as the “home” button) located at the bottom
center on the front of the device. In my training and experience, users of Apple devices that offer
Touch ID and Face ID often enable it because it is considered to be a more convenient way to unlock
the device than by entering the passcode, as well as a more secure way to protect the device’s
contents This is particularly true when the user of the device is engaged in criminal activities and

thus has a heightened concern about securing the contents of the device,

12. In some circumstances a fingerprint cannot be used to unlock a device that has Touch
ID enabled, and a passcode or password must be used instead. These circumstances include: (1)
when more than 48 hours has passed since the last time the device was unlocked and (2) when the
device has not been unlocked via Touch ID in 8 hours and the passcode or password has not been
entered in the last 6 days `Thus, in the event law enforcement encounters a locked Apple device, the
opportunity to unlock the device via Touch ID exists only for a short time. Touch 1D also will not
work to unlock the device if (1) the\device has been turned off or restarted; (2) the device has
received a remote lock command; or (3) five unsuccessful attempts to unlock the device via Touch

ID are made.

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 7 of 22

13. In my training and experience, the person who is in possession of a device, or has the
device among his or her belongings at the time the device is found, is likely a user of the device.
However, in my training and experience, that person may not be the only user of the device whose
fingerprints are among those that will unlock the device via Touch 1D, and it is also possible that the
person in whose possession the device is found is not actually a user of that device at all.
Furthermore, in my training and cxperience, 1 know that in some cases it may not be possible to
know With certainty who is the user of a given device, such as if the device is found in a common

area of a premises without any identifying information on the exterior of the device.

14. The Android version of “Touch ID” for Samsung’s smartphones was labelled as
“Ultrasonic Fingerprint” beginning in February/March of 2019. With the introduction of Samsung’s
Galaxy S-IO, a user could tap the screen with their designated fingerprint and launch, or open, the
smartphone’s operating systems Samsung’s sensor was fused into their new screen technology, for
“vault-like” security, to recognize the `finger’s unique characteristics and open the operating system.
Thus, it will likely be necessary for law enforcement to have the ability to require any occupant of
the PREMISES to press their finger(s) against the Touch ID sensor of any locked Apple device, or
Ultrasonic Fingerprint screen of any locked Android device, found during the search of the
PREMISES in order to attempt to identify the device’s user(s) and unlock the device(s) via Touch

ID, Ultrasonic Fingerprint, or, if their Apple device is a more recent iteration, Face 1D.
PROBABLE CAUSE

15. The Houston Metro 1nternet Crimes Against Children (ICAC) Task Force received
information about suspicious activity from Google, 1nc.’s cloud storage service division named
Google Drive. Google reported to the National Center for Missing and Exploited Children

(NCMEC) on December 31, 2018, that someone was uploading child pornography images into their
6

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 8 of 22

cloud services infrastructure. Google viewed at least one file that was uploaded into their customer’s
Google Drive account, and provided that image, and seven others, to NCMEC. The NCMEC report
was forwarded to the Department of Homeland Security, Immigration and Customs Enforcement,
Homeland Security Investigation (HSI) office in Galveston, Texas HSI Special Agent DeWayne
Lewis received and reviewed the report. The suspicious file that Google reviewed was a color image
that depicted a nude Caucasian minor exposing her vagina for the camera’s view. The customer

information associated with the account that Google supplied was, in part:

Name: Kurt Rodehorst

Mobile Phone: +14097718162 \

Email Address: hammerman0770@gmail.com (Verified)

IP Address: 2607:fb90:b2f:alc5 :0:5 :2c6a:5501 (Login) Date: 11-25-2018 14:48:26 UTC

The IP address was one which was owned/managed by T-Mobile USA.

16. SA Lewis examined all the images reported to NCMEC by Google. The suspicious
image viewed and reported by Google, fit the federal definition of child pornography, and was from

the hammerman0770@gmail.com Google Drive account activity. 1ts title and description are listed

below, in part:

rlZ-pics-tour-OOl.]`pg was a color photo that depicted a nude, pre-pubescent Caucasian
female, approximately 6-8 years old, seated in a cushioned chair with her legs slightly parted
to expose her vagina for the photographer’s view.

17. Houston Police Department Officer Wendy Corrales, a fellow-member of the
Houston Metro 1nternet Crimes Against Children Task Force, had a subpoena issued to T-Mobile on
February 13, 2019, for subscriber and billing information for the customer using phone number 409-
771-8162 and subscribed to IP address 2607:fb90:b2f:al 05:0:5:2c6a:5501 on November 25, 2018, at

14:48:26 UTC. T-Mobile responded on March 9, 2019, with the following information, in part:

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 9 of 22

Searched Date/Time: 11/25/2018 2:48:00 PM Through 11/25/2018 2:48:59 PM UTC
served _pdp_address 2607:FB90:0B2F:A1C5:0000:0005:2C6A:5501

msisdn 14097718162

Subscriber Address 410 LOUISIANA AVE BACLIFF TX 77518-1501
Account Name KURT RODEHORST

MSISDN No 4097718162

18. SA Lewis researched the name Kurt Rodehorst and discovered that he was a local

registered sex offender based on his most recent Texas conviction in 1995, for lndecency with a

Child (5 year old victim), and his prior Louisiana conviction in 1991, for Indecent Behavior with a -

Juvenile (4 year old victim). On March 11, 2019, SA Lewis contacted the Galveston County
Sheriff’ s Office sex offender compliance officer, Deputy Mitchell Stephenson. Deputy Stephenson
confirmed that the phone number associated with the Google Drive account, 409-771-8162, was one
associated with Rodehorst in their records management system. Deputy Mitchell also confirmed that
kodehorst’s listed address was the PREMISES and that his listed vehicle was a gold-colored
Chrysler Town and Country minivan with Texas license plate ZJCKZ. The license plate for the
vehicle was registered to Rodehorst’s girlfriend, Susan Lake, at her mother’s address Deputy

Mitchell observed the minivan at the PREMISES on his most recent visit to the PREMISES on

March 11, 2019.

19. Special Agent Lewis also discovered that Kurt Rodehorst had a viewable Facebook
profile at URL https://www.facebook.com/kurt.rodehorst.56, which displayed facial photos of
Rodehorst that matched his facial photo on the Texas Department of Public Safety’s Public Sex
Offender Website. SA Lewis provided the Facebook profile and hammerman0770@gmail.com
information to Deputy Mitchell. Deputy Mitchell continued that Rodehorst had not provided any
updated social media or email accounts since his initial registration process, which was a violation of

his sex offender registration requirements under the laws of the State of Texas.

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 10 of 22

20. SA Lewis conducted surveillance at the PREMISES on March 20th and 21“, 2019,

and observed the same gold Chrysler Town and Country minivan with a new Texas license plate,

LMW6022, which was still registered to Susan Lake at her mother’s address

Characteristics Common to lndividuals with a Sexual Interest in Children
21. Based upon my own knowledge, experience, and training in child exploitation and
child pornography investigations and the training and experience of other law enforcement officers
with whom l have had discussions there are certain characteristics common to individuals involved
in the sexual exploitation of children which includes the distribution, receipt, possession and
collection of child pornography: v

a. lndividuals with a sexual interest in children receive sexual gratification stimulation, and
satisfaction from contact with children, or from fantasies they may have viewing children
engaged in sexual activity or in sexually suggestive poses such as in person, in photographs
or other visual media, or from literature describing such activity.

b. lndividuals with a sexual interest in children collect sexually explicit or suggestive materials
in a variety of media, including photographs magazines motion pictures videotapes books
slides and/or drawings or other visual media. lndividuals with a sexual interest in children
oftentimes use these materials for their own sexual arousal and gratification Further, they
may use these materials to lower, or “groom,” the inhibitions of children they are attempting
to seduce, to arouse the selected child partner, or to demonstrate the desired sexual acts

c. lndividuals with a sexual interest in children almost always possess and maintain their “hard
copies” of child pornographic material, that is, their pictures films video tapes magazines
negatives photographs correspondence, mailing lists books tape recordings etc., in the

privacy and security of their home, email account or in “virtua ” storage, like in the iCloud_or

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 11 of 22

Dropbox.com. lndividuals with a sexual interest in children typically retain pictures films
photographs negatives magazines correspondence, books tape recordings mailing lists
child erotica, and videotapes for many years
i) “Child erotica,” as used in this Affidavit, is defined as materials or items that are
sexually arousing to certain individuals but which are not in and of themselves obscene
or do not necessarily depict minors in sexually explicit poses or positions Such material
may include non-sexually explicit photographs (such as minors depicted in
undergarments in department store catalogs or advertising circulars), drawings or
sketches written descriptions/stories or joumals
. Likewise, lndividuals with a sexual interest in children often maintain their collections that
are in a digital or electronic format in a safe, secure and private environment, such as a
computer and surrounding area or “virtual” storage. These collections are often maintained
for several years and are kept close by, or remotely accessible, usually at, or via, the
collector’s residence, to enable the collector to view his collection, Which is highly valued.
. lndividuals with a sexual interest in children also may correspond with and/ or meet others to
share information and materials rarely destroy correspondence from other child pornography
distributors/collectors conceal such correspondence as they do their sexually explicit
material; and often maintain lists of names addresses and telephone numbers of individuals
with whom they have been in contact and who share the same interests in sex with children
or child pomography.
. lndividuals with a sexual interest in children prefer not to be without their child pornography,
or prohibited from its’ access for any prolonged time period. This behavior has been
documented by law enforcement officers involved in the investigation of child pornography

throughout the world.
1 0

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 12 of 22

22. Based upon my training, knowledge and experience in investigations related to child
exploitation and my conversations with other law enforcement officers who have engaged in
numerous investigations involving child pornography and exploitation l am aware that individuals
who access paid subscription or free sites offering images and/or videos depicting child pornography
do so for the purpose of downloading or saving these images to their hard drive;or other storage
media so that the images and videos can be added to their collection l know that individuals
involved in the distribution of child pornography also continue to obtain images of child
pornography found elsewhere on the lntemet such as newsgroups and websites and via paid
subscriptions as well as their own “trophy photos” of sexual conquests involving the exploitation of
children Those trophy photos usually consist of photos they’ve produced of a live victim they’ve
touched or a screen capture of a victim they’ve exploited online.

23. Additionally, based upon my training, knowledge and experience in investigations
related to child exploitation and child pornography cases l am aware that individuals who have a
sexual interest in children will oftentimes have a collection of child pornography and will ask
children to take and send naked images of the themselves that would constitute child pornography as
well as child erotica.

24. Furthermore, based upon my training, knowledge and experience in investigations
related to child exploitation and child pornography cases 1 am aware that individuals who have a
sexual interest in children will oftentimes utilize social media such as Snapchat, lnstagram, Kik
Messenger, Twitter, Facebook, WhatsApp,_ ChatStep, Skout, Grindr, Craigslist and other online
services to meet and communicate with minors lndividuals with a sexual interest in children know
that social media allows for seemingly anonymous communication which they can then use to groom

the minors and set up meetings whether in person or online, in order to sexually exploit them.

11

 

 

 

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 13 of 22

Computers and Child Pornography

25. Based upon my knowledge, training, and experience in child exploitation and child
pornography investigations and the experience and training of other law enforcement officers with
whom l have had discussions computers and computer technology (including advances in
smartphones tablets and intemet connectivity) have revolutionized the way in which children are
exploited and how child pornography is produced, distributed, and utilized. Advancements in
cellular telephone technology and mobile applications have furthered those revolutionary methods of
exploitation

26. Cellular telephones are routinely connected to computers to re-charge the batteries

and synchronize the mobile telephone with their matching computer programs or “applications” on '

the computer. Cellular telephones are connected to the user’s computer to transfer, save or back-up
files or to download files programs or “applications” via the intemet, as one would do for music or
ring tones Users connect their cellular telephones to their computer to save, or back-up, their content
or upload those files via the internet to a virtual storage medium like the iCloud or Dropbox, which
allow users to access that content from any device with intemet access including their mobile
devices (cellular phones or tablets) or`another computer. Users can also download programs to their
computers that mimic, or operate as if they are using, applications on their cellular telephone Some
of those examples include “iPadian,” “Andy,” and “BlueStacks.” People with a sexual interest in
children have embraced these technologies in their efforts to exploit children conceal their true
identities misdirect investigators hide evidence and communicate with others with the same
interests

27. Technologies for portable cellular telephones their batteries intemet connectivity
and quick-charge devices have also greatly advanced. Today’s vehicles often advertise built-in

options for intemet connectivity. ln early 2013, General Motors announced it would partner with

12

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 14 of 22

AT&T to outfit most of its 2014 models with high-speed data connectivity, with those same options
available from Chrysler, Audi and Ford. These portable devices are commonly stored and used in
vehicles and derive their power from being plugged in to cigarette lighters or auxiliary power outlets

Other portable navigation devices like the Garmin or TomTom, provide turn-by-turn directions to

previously unknown locations When the user inputs the desired address or destination and are

commonly kept or stored in the user’s vehicle. Many modern vehicles are equipped with satellite
navigation from the factory. Modern computer technology in today’s vehicles can navigate you to
your destination synchronize your cellular telephone to the on-board monitor for hands-free use and
adjust radio and environmental controls by responding to voice-activated commands The suspects’
vehicles have increasingly become mobile storage places for evidence like the satellite navigation
devices laptops or storage media concealed from other household members They also can hold
other evidence linked to their travel for contact with like-minded adults and sexually exploited
minors; like gasoline, toll booth and parking receipts or traffic tickets

28. Prior to the advent of computers and the internet, child pornography was produced
using cameras and film, resulting in either still photographs or movies The photographs required
darkroom facilities and a significant amount of skill in order to develop and reproduce the images
As a result, there were definable costs involved with the production of images To‘distribute these
images on any scale also required significant resources The distribution of these wares was
accomplished through a combination of personal contacts mailings and telephone calls and
compensation for these wares would follow the same paths 'More recently, through the use of
computer technology and the 1nternet; producers collectors and distributors of child pornography
can instantly and remotely upload images into virtual storage, like in the iCloud or Dropbox,
allowing them to operate almost anonymously.

29. ln addition based upon my own knowledge, training, and experience in child
` 13

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 15 of 22

exploitation and child pornography investigations and the experience and training of other law
enforcement officers with whom l have had discussions the development of computers (including
cellular telephones) and wi-fi technology has also revolutionized the way in which those who seek
child pornography are able to obtain this information Computers and the modern “smartphone,”
allow simplified, often anonymous communication with persons far-removed from the solicitor.
They can communicate with others with similar interests or where laws against sex with children are
more lax or less enforced. They can also communicate directly with minor victims in a safe
environment believing that their communications are anonymous Computers also serve four basic
functions in connection with child pornography; production communication distribution and
storage. More specifically, the development and advancement of computers and intemet technology
has changed the methods used by those who seek to sexually exploit children and obtain access to
child pornography in these ways

30. Producers of child pornography can now produce both still and moving images
directly from a common video or digital camera, including cameras contained in the latest
smartphones A digital camera can be attached, using a device such as a cable, or digital images are
often uploaded from the camera’s memory card, directly to the computer. Images can then be stored,
manipulated, transferred, or printed directly from the computer. lmages can be edited in ways similar
to how a photograph may be altered. lmages can be lightened, darkened, cropped, or otherwise
manipulated. The producers of child pornography can also use a device known as a scanner to
transfer photographs into a computer-readable format. Because of this technology, it is relatively
inexpensive and technically easy to produce, store, and distribute child pomography. In addition
there is an added benefit to the pornographer in that this method of production does not leave as
large a trail for law enforcement to follow. f

31. The lntemet allows any computer to connect to another computer. By connecting to a
14

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 16 of 22

host computer, electronic contact can be made to literally millions of computers around the world. A
host computer is one that is attached to a network and serves many users Host computers are
sometimes operated by commercial lSPs such as Comcast, AT&T and America Online (“AOL”),
which allow subscribers to dial a local number or otherwise directly connect to a network, which is
in turn connected to the host systems Host computers including lSPs allow e-mail service between
subscribers and sometimes between their own subscribers and those of other networks ln addition
these service providers act as a gateway for their subscribers to the 1nternet or the World Wide Web.

32. The 1nternet allows users while still maintaining anonymity, to easily locate (i) other
individuals with similar interests in sex with children or child pornography; and (ii) websites that
offer images of child pornography Those who seek to obtain images or videos of child pornography
can use standard 1nternet connections such as those provided by businesses universities and
government agencies to communicate with each other and to distribute or receive child
pomography. These communication links allow contacts around the world as easily as calling next
door. Additionally, these communications can be quick, relatively secure, and as anonymous as
desired. All of these advantages which promote anonymity for both the distributor and recipient, are
well known and are the foundation of' transactions involving those Who wish to gain access to child
pornography over the lnternet. Sometimes the only way to identify both parties and verify the
transportation of child pornography over the 1nternet is to examine the recipient’s computer,
including the 1nternet history and cache2 to look for “footprints” or “relics” of the websites and
images accessed by the recipient

' 33. The computer’s capability to store images in digital form makes it an ideal repository

 

2 “Cache” refers to text, image, and graphic files sent to and temporarily stored by a user’s computer from a
website accessed by the user in order to allow the user speedier access to and interaction with that website.

15

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 17 of 22

for child pomography. A single compact disk can store thousands of images and pages of text. The
' size of the electronic storage media (commonly referred to as a hard drive) used in:home computers
' has grown tremendously within the last several years Hard drives with the capacity:of 500 gigabytes
and larger are not uncommon These drives can store thousands of images at very high resolution
Magnetic storage located in host computers adds another dimension to the equation lt is possible to
- use a video camera to capture an image, process that image in a computer with a video capture
board, and save that image'to storage in another country. Once this is done, there is no readily
apparent evidence at the “scene of the crime.” Only with carefiil laboratory examination of
electronic storage devices is it possible to recreate the evidence trail.
34. Computer files or remnants of such files can be recovered months or| even years after
t
they have been downloaded onto a hard drive, deleted, or viewed via the lnternet.`l Electronic files
downloaded to a hard drive can be stored for years at little to no cost. Even when such files have
been deleted, they can be recovered months or years later using readily available forensic tools
When a person “deletes” a file on a computer, the data contained in the file does not actually
disappear; rather, that data remains on the hard drive until it is overwritten by new data. Therefore,
deleted files or remnants of deleted files may reside in free space or slack space - that is - in Space
on the hard drive that is not allocated to an active file or that is unused after a file has been allocated
to a set block of storage space - for long periods of time before they are overwritten ln addition a
computer’s operating system may also keep a record of deleted data in a “swap” or ;“recovery” file.
Similarl`y, files that have been viewed via the 1nternet are automatically downloaded into a
temporary lntemet directory or cache. The browser typically maintains a fixed amount of hard drive
space devoted to these files and thel files are only overwritten as they are replaced with more
recently viewed 1nternet pages Thus the ability to retrieve residue of an electronic file from a hard

l
drive depends less on when the file was downloaded or viewed than on a particular user’s operating

16

 

 

 

 

 

 

 

 

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 18 of 22

System, storage capacity, and computer habits
CONCLUSION

35. Based upon my own knowledge, experience and training related to child pornography
and child exploitation investigations l am aware that individuals who have a sexual interest in
children who possess and/or distribute child pornography are often child pornography collectors
They often collect, or hoard, their images for the purposes of trading with others as a method of
adding to their own vast collections Furthermore, l know that individuals with a sexual interest in
children and who are involved in the collection and distribution of child pornography also continue
to obtain images of child pornography found elsewhere on the lnternet, such as in newsgroups and
other websites including via paid-subscription sites Sometimes those “payments” are in the form of

new, or bartered, images depicting the sexual exploitation of a child.

36. Finally, based upon the conduct of individuals.who have a sexual interest in children
who possess and collect child pornography, and who hoard, receive and distribute child
pornography, namely, that they tend to maintain their collections for long periods of time, even over
the course of years there is probable cause to believe that evidence of the offenses of Receipt,
Distribution and Possession of Child Pornography is currently located at the PREMISES. l believe
the suspect has demonstrated these offender characteristics based on his previous two convictions for
sexual assaults involving minors his failure to report his social media and email updates to his sex

offender registrar, and his collection/storage of child pornography through the use of virtual cloud

storage (Google Drive) to store nude images of minors the same age as his live victims
t

37. Based on the above information there is probable cause to believe that evidence of
violations of Title 18 U.S.C. §§ 2252 and 2252A, which, among other things makes it a federal
crime for any person to possess receive or distribute child pornography, have been violated, and that

17

 

 

 

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 19 of 22

any such property is evidence of a crime, fruits of a crime, contraband and other items illegally

possessed and is located at the PREMISES occupied, maintained, and/or controlled by Kurt

Rodehorst.

Respectfiilly submitted,

DeWayne Lev\jiji C/
Special Agent `
DHS/lCE/Homeland Security lnvestigations

d

- ‘zzf"
Subscribed d sworn to before e on March , 2019

//C// /L/, §
El£?bnlorable Andrew M. Edison
TED STATES MAGISTRATE JUDGE

 

18

l
t

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 20 of 22

ATTACHMENT A

Property to be searched

The premises to be searched is at 410 Louisiana Avenue, Bacliff, Texas further described as a modular
or mobile, home with beige siding and white trim and a brown front door. The front is bordered with chain linl<
fence covered by white lattice work. There are two “BEWARE OF THE DOG” signs attached to the top of the
chain link gate. There appeared to be a white, lattice-covered deck or porch to the left of the front door. The

black numbers 410 are attached vertically to the white trim to the right of the front door. '

 

 

 

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Page 21 of 22

ATTACHMENT B

Property to be seized

‘ 1
l. All records relating to violations of 18 U.S.C. §§ 2251, 2252 and 2252A, those violations involving a

suspect using email address hammerman0770@gmail.com and other Google online services including:

a. Records and information relating to Google and other Google services like gmail and Google Photos
other virtual storage accounts email account hammerman0770@gmail. com and/or any other emai7
accounts and alias named and or other‘ ‘imposter” accounts

b. Records and information relating to the identity or location of the suspect(s);

c. Records and information relating to communications with 1ntemet: Protocol address
2607:fb90:b2f:a1c5:0:5:2c6a:5501 and any others utilized to track or log in to the various accounts

l

d. Records and information relating to wiping, deleting or evidence-destroying software; l

1
e. Records and information relating to the online solicitation of minors and the possession receipt,

distribution or production of child pomography. _ t

2. Computers or storage media used as a means to commit the violatlons descr1bed above, 1nclud1ng

desktop computers laptop computers smartphones tablets hard drives thumb drives compact discs storage

discs memory sticks or any other items with electronic or digital storage capacity.

1

3. For any computer, smartphone or storage medium whose seizure is otherwise authorized by this warrant`,
and any computer or storage medium that contains or in which is stored records or information that is otherwise

called for by this warrant (hereinafter, “COMPUTER”):

§ 1
a. evidence of who used, owned, or controlled the COMPUTER at the time the things described m this
warrant were created, edited, or deleted, such as logs registry entries configuration files saved

usernames and passwords documents browsing history, user profiles email, email contacts‘ chat,
instant messaging logs photographs and correspondence; i 1

4 |

b. evidence of software that would allow others to control the COMPUTER, such as viruses Trojani
horses and other forms of malicious software, as well as evidence of the presence or absence of

security software designed to detect malicious software; \ '
l
c. evidence of the lack of such malicious software; }
d. evidence indicating how and when the computer was accessed or used .to determine the chronological
context of computer access use, and events relating to crime under investigation and to the computer
euser; `

 

e. evidence indicating the computer user’s state of mind as it relates to the crime under investigation `

f. evidence of the attachment to the COMPUTER of other storage devices or sirriilar containers fori
electronic evidence; 4 ' l

 

 

 

 

 

 

 

Case 3:19-mj-00051 Document 1 Filed on 03/25/19 in TXSD Pag,e 22 of 22

g. evidence of counter- forensic programs (and associated data) that are designed to eliminate data from
the COMPUTER;

h. evidence of the times the COMPUTER was used;

i. passwords encryption keys and other access devices that may be necessary to access the
CoMPUTER-, , "

j. documentation and manuals that may be necessary to access the COMPUTER or to conduct 'la
forensic examination of the COMPUTER;

k. records of or information about 1nternet Protocol addresses used by the COMPUTER;

l. records of or information about the COMPUTER’s 1nternet activity, including firewall logs caches'
browser history and cookies “bookmarked” or “favorite” web pages search terms that the user`j
entered into any lntemet search engine, and records of user-typed web addresses

m. contextual information necessary to understand the evidence described in this attachment '
l

n. Any and all cameras film, videotapes or other photographic equipment (including, but not limited
to clothing, costumes and/or props).

4. Routers modems and network equipment used to connect computers to the Intemet. ‘.

As used above, the terms “records” and “information” includes all forms of creation or storage,l
including any form of computer or electronic storage (such as hard disks or other media that can store data);\_

any handmade form (such as writing); any mechanical form (such as printing or typing); and any photographic‘l

   
 

form (such as microfilm, microfiche, prints slides negatives videotapes motion pictures or photocopies). ‘

The term “computer” includes all types of electronic, magnetic, optical, electrocherhical, or other high
speed data processing devices performing logical, arithmetic, or storage functions including desktop 1

y l
computers notebook computers mobile phones tablets server computers and network hardware. `

The term “storage medium” includes any physical object upon which computer data can be recorded. t

Examples include sim cards hard disks RAM, floppy disks flash memory or “thumb drives” CD/DVD- 1

ROMS, and other magnetic or optical media.

